DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 09/27/2022.  
Claims 7-13, 15 and 20-40 are pending in the case.  
Claims 1-6, 14 and 16-19 have been cancelled.
Claim 40 has been added.
Claims 7, 20 and 28 are independent claims.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 36-38:
	Claim 36 recites “wherein determining the content identifier comprises accessing a user profile comprising the content identifier.”  The published application (US 2019/0080175 A1) teaches that the content player sends the content identifier to the network device and then the network device uses the content identifier to determine/identify the content by accessing a stored user profile comprising content and associated content identifiers (¶ [0026], [0058], [0068], [0075]).  There is no support for determining a content identifier by accessing a user profile comprising the content identifier.  Accordingly claim 36 comprises new matter.  Claims 37 and 38 are rejected under the same rationale.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15:
	Claim 15 recites “The method of claim 1, wherein…”  However, claim 1 has been cancelled.  Accordingly, Examiner is not able to determine the scope of the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 10-13, 15, 27, 20, 23-26, 28, 31-35 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatter et al. (US 2016/0119692 A1, published 04/28/2016, hereinafter “Chatter”) in view of Kachkova et al. (US 2017/0289643 A1, effectively filed on 03/31/2016, hereinafter “Kachkova”), further in view of Morton et al. (US 2016/0080451 A1, published 03/17/2016, hereinafter “Morton”) and further in view of Eun et al. (US 2015/0326909 A1, published 11/12/2015, hereinafter “Eun”).

Independent Claims 7, 20 and 28:
Chatter discloses an apparatus comprising:
one or more processors (The system comprises a server 180, Chatter: Fig. 2, ¶ [0180].  Although it is not explicitly stated it is clear that the server has at least one processor.); and
a memory [one or more non-transitory computer readable media] having stored thereon processor executable instructions that, when executed by the one or more processors, cause the apparatus to perform a method comprising (The system comprises a server 180, Chatter: Fig. 2, ¶ [0180].  Although it is not explicitly stated it is clear that the server has memory storing executable instructions.):
causing, via one or more control, output of a selector on a display of an output device displaying content, wherein based on an input, the selector is configured to select a position of interest (An indicator is output on the television that corresponds to the user’s movement of a cursor on a touchscreen device, the indicator is used to determine a position of interest to select, Chatter: ¶ [0030].  Accordingly, Examiner considers the indicator and/or cursor to be a selector.);
determine, by a network device, a content identifier identifying the content and information associated with the position of interest, wherein the information associated with the position of interest comprises coordinates and a frame number of the content and wherein the content identifier identifies the content (The server receives coordinates corresponding to a position of interest within a frame of a video content along with the selected image information, Chatter: ¶ [0039].  The selected image information comprises the program name (content identifier), the episode number (content identifier) and frame number, Chatter: ¶ [0033].);
determining, based on the coordinates, an object in the frame (The server determines an object in a frame of the content based on the coordinates within the frame, Chatter: ¶ [0029], [0030].);
determining, based on the object, information associated with the object (Information corresponding to the determined object is retrieved by the server, Chatter: ¶ [0030], [0033].); and
sending the information associated with the object (The server sends the information to the recipient device, Chatter: ¶ [0030], [0033].).
Chatter does not appear to expressly teach a method wherein:
selecting the position of interest comprises generating a freeform shape that encompasses an area of the content comprising an object in the content, wherein the freeform shape indicates a region of interest of the content;
the network device receives a timestamp instead of a frame number; and
the frame of the content is determined based on the content identifier and the timestamp;
determining the object comprises extracting, based on the coordinates, an image comprising the object from the frame; and
the information is for presentation on the output device.
However, Kachkova teaches an apparatus, medium and method wherein:
the network device receives a timestamp instead of a frame number (The server can receive a timestamp, Kachkova: ¶ [0038]);
the frame of the content is determined based on the content identifier and the timestamp (The media ID (content identifier) and the timestamp number are used to determine the frame of the content, Kachkova: ¶ [0038].); and
the information is for presentation on the output device (The information is displayed on the media player (output device), Kachkova: Fig. 6, ¶ [0038], [0045]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus, medium and method of Chatter wherein:
the network device receives a timestamp instead of a frame number; and
the frame of the content is determined based on the content identifier and the timestamp; and 
the information is for presentation on the output device, as taught by Kachkova.
One would have been motivated to make such a combination in order to improve the user experience by presenting the information on the media player.  The user experience is improved since the user is not required to obtain additional devices to view the information associated with the object (Kachkova: Fig. 6, ¶ [0038], [0045]).  Furthermore, Kachkova shows that utilizing a timestamp is an obvious variant for determining the location of a frame within a video (Kachkova: ¶ [0038]). 
Chatter in view of Kachkova does not appear to expressly teach an apparatus, medium and method wherein: 
selecting the position of interest comprises generating a freeform shape that encompasses an area of the content comprising an object in the content, wherein the freeform shape indicates a region of interest of the content;
determining the object comprises extracting, based on the coordinates, an image comprising the object from the frame; and
However, Morton teaches an apparatus, medium and method wherein: 
selecting the position of interest comprises generating a freeform shape that encompasses an area of the content comprising an object in the content, wherein the freeform shape indicates a region of interest of the content (The selection comprises the user defining an outline of a polygon (freeform shape) that encompasses an area of the content comprising an object in the content, wherein the polygon indicates a region of interest of the content), Morton: Fig. 13, Fig. 14 step 1405 and Figs. 19 and 23, ¶ [0212]-[0217], [0219]-[0227].); 
determining the object comprises extracting, based on the coordinates, an image comprising the object from the frame (Morton: Fig. 14 steps 1405-1406, ¶ [0219]-[0227], [0251].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus, medium and system of Chatter in view of Kachkova wherein: 
selecting the position of interest comprises generating a freeform shape that encompasses an area of the content comprising an object in the content, wherein the freeform shape indicates a region of interest of the content, as taught by Morton.
One would have been motivated to make such a combination in order to provide a more effective means for identifying the scope of the user’s interest within the frame (Morton: Fig. 14 step 1405, ¶ [0219].).
In combination, Chatter in view of Kachkova and further in view of Morton teaches an apparatus, medium and method wherein the method comprises:
causing, via one or more control, output of a selector on a display of an output device displaying content, wherein based on an input, the selector is configured to generate a freeform shape that encompasses an area of the content comprising an object in the content, wherein the freeform shape indicates a region of interest of the content (The user can provide touch based input to define an outline of a polygon (freeform shape) that encompasses an area of the content comprising an object in the content, wherein the polygon indicates a region of interest of the content), Morton: Fig. 14 step 1405 and Figs. 19 and 23, ¶ [0212]-[0217], [0219]-[0227].  The user’s touch based input corresponds to a manipulation of a cursor/indicator, Chatter: ¶ [0030].).
Although Examiner considers it obvious to one of ordinary skill in the art to use the cursor of Chatter to create the region of interest described in Morton, for the sake of argument, Examiner provides Eun.
Eun teaches that the user can manipulate a cursor (selector) to generate a shape that indicates a region of interest (Eun: abstract, Figs. 6 and 7, [0077]-[0078].). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus, medium and method of Chatter in view of Kachova wherein the user can manipulate a cursor (selector) to generate a shape that indicates a region of interest, as taught by Eun.
One would have been motivated to make such a combination in order to provide an effective means for selecting a region of interest on a television display via a remote control device (Eun: abstract, Figs. 6 and 7, [0077]-[0078].).

Claims 10, 23 and 31:
The rejection of claims 7, 20 and 28 is incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Eun further teaches an apparatus, medium and method further comprising sending an image of the object to an image analyzer (Morton: ¶ [0229], [0242], [0251].).

Claims 11, 26 and 34:
	The rejection of claims 7, 20 and 28 is incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Eun further teaches an apparatus, medium and method wherein sending the information associated with the object comprises sending the information to a content player for presenting the information on the output device (Kachkova: Fig. 6, ¶ [0038], [0045]; Morton: Figs. 14 and 23, ¶ [0219], [0229], [0242].).

Claims 12, 24 and 32:
	The rejection of claims 7, 20 and 28 is incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Eun further teaches an apparatus, medium and method wherein the information associated with the object comprises identification information, descriptive information, or a combination thereof (Morton: Fig. 23, ¶ [0219], [0242].).

Claims 13, 25 and 33:
	The rejection of claims 7, 20 and 28 is incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Eun further teaches an apparatus, medium and method wherein the information associated with the object comprises an advertisement associated with the object, a recommendation, or a combination thereof (Morton: Fig. 23, ¶ [0229], [0235], [0242]; Kachkova: abstract.).

Claims 15 and 40:
	The rejection of claims 7 and 20 are incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Eun further teaches a method and apparatus wherein the freeform shape comprises an irregular shape (Morton: Morton: Fig. 13, ¶ [0212]-[0217]; Eun: abstract, Figs. 6 and 7, [0077]-[0078].).

Claims 27 and 35:
	The rejection of claim 20 and 28 are incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Eun further teaches an apparatus and medium wherein the processor executable instructions that, when executed by the one or more processors, cause the apparatus to send the information associated with the object further cause at least a portion of the information associated with the object to be displayed on a mobile device (Morton: Fig. 23, ¶ [0219], [0242]; Kachkova: Figs. 1A and 6, ¶ [0035]).

Claim(s) 8, 21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatter in view of Kachkova, further in view of Morton, further in view of Eun and further in view of Chang et al. (US 2019/0080207 A1, effectively filed on 07/06/2017, hereinafter “Chang”).

Claims 8, 21 and 29:
The rejection of claims 7, 20 and 28 are incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Eun does not appear to expressly teach an apparatus, medium and method wherein extracting the image comprising the object from the frame:
cropping, based on the coordinates, the frame to remove an area of the frame surrounding the object and comprising the image; and
performing image processing on the image comprising the object;
However, Chang teaches an apparatus, medium and method wherein extracting the image comprising the object from the frame:
cropping, based on the coordinates, the frame to remove an area of the frame surrounding the object and comprising the image (Chang: ¶ [0115].);
performing image processing on the image comprising the object (Chang: ¶ [0115]-[0116]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus, medium and method of Chatter in view of Kachkova, further in view of Morton and further in view of Eun to comprise:
cropping, based on the coordinates, the frame to remove an area of the frame surrounding the object and comprising the image; and
performing image processing on the image comprising the object, as taught by Chang.
One would have been motivated to make such a combination in order to provide a more effective means for product recognition (Chang: ¶ [0008], [0115].).
In implementing the cropping feature of Chang into the invention of Chatter in view of Kachkova, further in view of Morton and further in view of Eun, the coordinates used to define the cropping boundary (as taught by Chang) would correspond to the user selected region since the user selected region comprises the coordinates of the object that is to be identified in the invention of Chatter in view of Kachkova, further in view of Morton and further in view of Eun.

Claim(s) 8, 21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatter in view of Kachkova, further in view of Morton, further in view of Eun, further in view of Chang and further in view of Gokturk et al. (US 2006/0251292 A1, published 11/09/2006, hereinafter “Gokturk”).

Claims 9, 22, 30:	
The rejection of claims 7, 20 and 28 are incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Eun does not appear to expressly teach an apparatus, medium and method wherein the image processing comprises one or more of facial recognition, landmark detection, label detection, logo detection, optical character recognition, determining image attributes, or a combination thereof.
However, Gokturk teaches an apparatus, medium and method wherein the image processing comprises one or more of facial recognition, landmark detection, label detection, logo detection, optical character recognition, determining image attributes, or a combination thereof (Gokturk: Fig. 4, ¶ [0052], [0053]. [0075], [0082], [0168]).
One would have been motivated to make such a combination in order to provide an effective means for performing the object identification operation (Gokturk: ¶ [0052]-[0053], [0056]-[0060], [0064], [0199], [0287].).

Claim(s) 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatter in view of Kachkova, further in view of Morton, further in view of Eun and further in view of Chu et al. (US 2010/0186041 A1, published 07/22/2010, hereinafter “Chu”).

Claim 36, 37 and 38:
	The rejection of claims 7, 20 and 28 are incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Eun does not appear to expressly teach an apparatus, medium and method wherein determining the content identifier comprises accessing a user profile comprising the content identifier.
	However, Chu teaches an apparatus, medium and method wherein determining the content identifier comprises accessing a user profile comprising the content identifier (Chu: ¶ [0023]-[0024], [0052], claims 1 and 5.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus, medium and method of Chatter in view of Kachkova, further in view of Morton and further in view of Eun, wherein determining the content identifier comprises accessing a user profile comprising the content identifier, as taught by Chu.
	One would have been motivated to make such a combination in order to provide an effective means for indicating a video program (Chu: ¶ [0023]-[0024], [0052], claims 1 and 5.).
	
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatter in view of Kachkova, further in view of Morton, further in view of Eun and further in view of Malhortra et al. (US 2015/0195618 A1, published 07/09/2015, hereinafter “Malhortra”).

Claim 39:
	The rejection of claim 7 is incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Eun does not appear to expressly teach method further comprising determining, based on the information associated with the object, recommended content.
	However, Malhortra teaches a method comprising determining, based on the information associated with the object, recommended content (Malhortra: abstract, ¶ [0026].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chatter in view of Kachkova, further in view of Morton and further in view of Eun to comprise determining, based on the information associated with the object, recommended content, as taught by Malhortra.
	One would have been motivated to make such a combination in order to improve the user’s experience by providing the user with information that is pertinent to the user’s selection (Malhortra: abstract, ¶ [0026].).

Response to Arguments
Applicant’s amendment to claims 36-38 have been fully considered and are not persuasive (see the 112 rejections presented above).  The 35 U.S.C. § 112 rejections of claims 36-38 are respectfully maintained.

Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175